OPINION
PER CURIAM.
On November 12, 2009, Rebecca and Mark Jones filed a notice of appeal in this case. On January 28, 2010, we notified appellants the clerk had informed us that appellants had neither paid nor made arrangements to pay the clerk’s fee, and that if appellants did not provide the Court with documentation they had done so within ten days, this case would be dismissed. To date, appellants have not submitted this documentation or otherwise communicated with the Court regarding this appeal. Ac*684cordingly, we DISMISS this appeal. See Tex.R.App. P. 42.3(c).